Exhibit 10.1 EXTENSION AND BRIDGE FUNDING AGREEMENT THIS EXTENSION AND BRIDGE FUNDING AGREEMENT (this “Agreement”) is entered into on March 4, 2010 by and among Cordex Pharma, Inc., a Nevada corporation, f/k/a Duska Therapeutics, Inc., a Nevada corporation (the “Company”), and the Company’s subsidiary Duska Scientific Co., a Delaware corporation (such subsidiary, the “Guarantor” and together with the Company, the “Debtors”), on the one hand, and Platinum-Montaur Life Sciences LLC (“PMLS”), Platinum Long Term Growth VI, LLC (“PLTG”), Firebird Global Master Fund Ltd. (“FGMF”), Firebird Global Master Fund II Ltd. (“FGMF
